Citation Nr: 0319969	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1972 to 
January 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in August 2001; the RO issued 
a statement of the case in October 2001; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in December 2001.  The veteran appeared in March 
2003 for a personal hearing before the undersigned Acting 
Veterans Law Judge, sitting at St. Petersburg, Florida.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002) (VCAA).  

First, the record shows there are considerable VA and private 
medical records outstanding, as well as records from the 
Social Security Administration (SSA).  It is not known 
whether these records would provide the evidence that is 
missing in this case, but the records must be obtained since 
VA is on notice that they exist and they are relevant.  A 
review of the appellant's statements, the medical records in 
the file, and his formal VA applications for compensation 
indicate the following outstanding records:
?	Records for treatment from Dr. Kenneth Director since 
1988;
?	Records for treatment from Dr. Joseph Altieri since 
1990;
?	Records from Rivendell for hospitalization in 1987; and
?	Records from Wuesthoff Hospital for hospitalization in 
1986-1987.
Also, since the appellant receives routine treatment from the 
VA facility in West Palm Beach, his records for psychiatric 
treatment and hospitalization since October 2001 (the latest 
records associated with the claims file) should be obtained.

Second, an October 2001 private medical opinion by Kenneth 
Director, M.D., reflects a diagnosis of PSTD and a medical 
opinion that PTSD was etiologically related to experiences in 
service; the history included a report by the veteran of 
sexual abuse while on a submarine.  This medical opinion 
constitutes some evidence that a possible relationship exists 
between the veteran's current PTSD and his military service, 
including reported sexual assault during service.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability; but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002).  
The record includes evidence that the veteran currently has a 
diagnosed disorder of PTSD, competent lay evidence from the 
veteran that he experienced a sexual assault during service 
(a condition observable by a lay person), and a medical 
opinion indicating that the current PTSD may be associated 
with service.  Reserving any judgment as to the 
persuasiveness or credibility of the medical opinion 
evidence, VA is required to provide the veteran an 
examination.  


Accordingly, this case is REMANDED for the following:
1.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from: 
?	Dr. Kenneth Director since 1988;
?	Dr. Joseph Altieri since August 1990 
(the last records in the claims 
file);
?	Rivendell for hospitalization in 
1987; and
?	Wuesthoff Hospital for 
hospitalization in 1986-1987.
Advise him to complete release forms for 
any other private physician or facility 
where he has received psychiatric 
treatment or hospitalization since his 
discharge from service, and VA does not 
already have the records.

These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to his claim 
for compensation.  Allow an appropriate 
period of time within which to respond.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  The RO should 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain the appellant's medical 
records from the VA facility in West Palm 
Beach for all psychiatric outpatient 
treatment and hospitalization since 
October 2001.  Continue to request these 
VA records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  Thoroughly review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), that are 
specifically germane to the claim on 
appeal.  

5.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, schedule 
the veteran for a PTSD or psychiatric 
examination to determine the nature and 
etiology of his current psychiatric 
disorder(s).  The examiner should review 
the relevant documents in the claims file 
in conjunction with the examination, and 
should indicate in writing that such 
documents were reviewed.  All necessary 
tests should be conducted to determine 
the nature and etiology of any currently 
diagnosed psychiatric disorder, to 
include the claimed PTSD.  The examiner 
should render the following opinion as to 
the etiology of any currently diagnosed 
PTSD:  Is it at least as likely as not 
that any current PTSD is etiologically 
related to any in-service disease or 
injury, including the claimed sexual and 
physical assaults during service?  The 
examiner should discuss the August 2001 
nexus opinion provided by Dr. Director.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.    

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.   The appellant's cooperation in 
VA's efforts is both critical and appreciated.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


